Citation Nr: 0821065	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  03-00 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel








INTRODUCTION

The veteran served on active military duty from June 1955 to 
December 1958, and from December 1990 to May 1991.  In 
addition, he had approximately twenty years of reserve duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Manchester, New Hampshire.  In that decision, the Manchester 
RO denied service connection for PTSD.  

After receiving notification of the August 2001 
determination, the veteran perfected a timely appeal with 
respect to the denial of his service connection claim.  In 
July 2004, the Board remanded this issue to the Appeals 
Management Center (AMC) in Washington, D.C. for further 
evidentiary development.  Following completion of the 
requested development to the extent possible as well as a 
continued denial of the veteran's service connection claim, 
the AMC, in April 2008, returned the case to the Board for 
further appellate review.  

Due to a change in the location of the veteran's residence, 
his appeal was transferred to the jurisdiction of the RO in 
St. Petersburg, Florida.  

In the July 2004 remand, the Board acknowledged that, in 
March 2003, the veteran had submitted claims for service 
connection for hearing loss and tinnitus and that, in 
September 2003, the RO had issued a letter discussing the 
Veterans Claims Assistance Act of 2000 (VCAA) relative to 
these issues.  As the RO had not adjudicated these claims, 
the Board referred the matter to the agency of original 
jurisdiction for appropriate action.  A complete and thorough 
review of the claims folder indicates, however, that the 
veteran's hearing loss and tinnitus issues have not been 
adjudicated.  Thus, this matter is, once again, referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  A diagnosis of PTSD is currently shown.  

2.  The veteran did not engage in combat.  

3.  The veteran's claimed in-service stressors [which include 
almost being killed while refueling an aircraft in mid-air 
and having friends killed in Turkey] are not corroborated by 
supporting evidence.  

4.  The veteran is not shown to have a diagnosis of PTSD due 
to any verified event during his periods of military service.


CONCLUSION OF LAW

PTSD was not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And To Assist

The VCAA, which was enacted on November 9, 2000, eliminated 
the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Since the 
enactment of the law, the VCAA has been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA and to those 
claims which were filed before the date of enactment but 
which were not yet final as of that date.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, April 2001, August 2004, and February 
2008 letters informed the veteran of the requirements for his 
PTSD claim.  These documents also notified him that VA would 
make reasonable efforts to help him obtain necessary evidence 
with regard to this issue but that he must provide enough 
information so that the agency could request the relevant 
records.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II); VAOPGCPREC 1-2004 (February 24, 2004); 
and Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Although only the April 2001 letter was furnished to the 
veteran and his representative prior to the RO's initial 
denial of the PTSD claim in August 2001, any timing defect of 
the subsequent August 2004 and February 2008 letters was 
cured by the AMC's re-adjudication of this issue and issuance 
of a supplemental statement of the case (SSOC) later in 
February 2008.  Pelegrini II.  See also VAOPGCPREC 7-2004 
(July 16, 2004) and Mayfield v. Nicholson, 444 F.3d at 1333.  

Further, the February 2008 letter informed the veteran of the 
type of evidence necessary to establish the degree of 
disability (element #4) and an effective date (element #5).  
See Dingess/Hartman, 19 Vet. App. at 488.  In any event, 
however, as will be discussed below, the Board finds that the 
evidence of record does not support a grant of service 
connection for PTSD.  In light of the denial, no rating or 
effective date will be assigned.  Thus, the Board finds that 
there can be no possibility of any prejudice to the veteran 
in proceeding with the issuance of a final decision of the 
PTSD claim adjudicated in this decision.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the issue adjudicated in this decision.  All relevant 
treatment records adequately identified by the veteran, have 
been obtained and associated with his claims folder.  In this 
regard, the Board notes that, approximately one week after 
issuance of the last SSOC in February 2008, the AMC received 
from the VA Medical Center (VAMC) in Manchester, New 
Hampshire copies of records of treatment rendered to the 
veteran.  These documents were received at the Board in May 
2008.  Because these records are either duplicative of 
medical reports previously considered by VA or are not 
pertinent to the veteran's current PTSD claim, the Board 
finds that a remand to accord the RO an opportunity to 
re-adjudicate the PTSD claim in light of this additional 
evidence is not necessary.  See 38 C.F.R. § 19.31 (2007) 
(which stipulates that the agency of original jurisdiction 
will furnish the appellant and his/her representative an SSOC 
upon receipt of additional pertinent evidence after a 
statement of the case or the most recent SSOC has been 
issued).  

Further, the Board acknowledges that the veteran has not been 
accorded a VA examination relevant to his PTSD claim.  As the 
Board will discuss, however, competent evidence of record 
does not reflect the existence of verified in-service 
stressors.  Without such evidence, service connection for 
PTSD cannot be granted.  Consequently, the Board concludes 
that a remand to accord the veteran a VA examination 
pertinent to his PTSD claim is not necessary.  VA's duty to 
assist is not invoked where "no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  38 U.S.C.A. § 5103A(a)(2); Charles v. Principi, 
16 Vet. App. 370 (2002) & McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of the claims adjudicated in this decision.  
Under the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (which holds that strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other pertinent evidence which has not been obtained.  In 
fact, in March 2006 and April 2008, the veteran specifically 
stated that he had no other information or evidence to submit 
and asked that his case be returned to the Board for further 
appellate consideration as soon as possible.  Consequently, 
the Board will proceed to adjudicate the issue of entitlement 
to service connection for PTSD, based upon the evidence 
currently of record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2007); Pelegrini II; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may be granted for any injury or disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d) (2007).  

Service connection for PTSD in particular 
requires:  (1) medical evidence diagnosing this disability in 
accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of 
a link between current symptomatology and the claimed 
in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor actually occurred.  
38 C.F.R. § 3.304(f) (2007).  

According to post-service medical records, the veteran has 
received treatment for a psychiatric disability, variously 
characterized as PTSD, dysthymia, and depression.  Despite 
the diagnoses of PTSD, however, all of the criteria of 
38 C.F.R. § 3.304(f) have not been met.  

Evidence necessary to establish that the claimed in-service 
stressor actually occurred varies depending upon whether it 
can be determined that the veteran "engaged in combat with 
the enemy."  See, 38 U.S.C.A. § 1154(b) (West 2002).  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and that the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, his or her lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
Id.  

In the present case, service personnel records do not 
indicate that the veteran engaged in combat; was awarded any 
decoration, medal, or badge indicative of involvement in 
combat; or received wounds as a result of action with enemy 
forces.  Between 1957 and 1958, he had foreign service in 
Libya and Turkey, and his primary military occupational 
specialty was that of a cryptographic operator.  He had no 
foreign service during his second period of active military 
duty from December 1990 to May 1991.  As such, his statements 
alone are not sufficient to establish the occurrence of the 
claimed stressor(s), and his testimony must be corroborated 
by credible supporting evidence.  See Cohen v. Brown, 10 Vet. 
App. 128 (1997).  Service department records must support, 
and not contradict, the claimant's testimony regarding 
non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 
(1994).  Thus, the primary issue in the present case is 
whether the veteran's reported in-service stressors can be 
corroborated.  This matter is an adjudicatory question 
involving both consideration of the facts as presented as 
well as the credibility of the evidence contained in the 
instant record.  

Throughout the current appeal, the veteran has maintained 
that, while aboard one airplane during active military duty 
in 1991, he refueled another aircraft in mid-air in very 
turbulent weather conditions.  Towards the end of the 
process, "after many disconnects and re-connects," the 
other aircraft became very unstable, underwent a "brute 
force disconnect," and came within inches of the veteran's 
airplane.  A maneuver described as a "breakaway" was 
required, but the veteran "froze" and was unable to 
complete the action.  According to the veteran, his inaction 
"could have killed hundreds of troops, more than . . . 
[were] killed in the entire Desert Storm Campaign."  In 
addition, the veteran describes having friends killed in 
Turkey.  

Significantly, available service records do not provide any 
evidence supportive of the occurrence of the veteran's 
purported in-service stressors.  For instance, no performance 
problems (or deficiencies), which may be indicative of the 
veteran's experience of stressful events, were noted.  

Included in the claims folder is a September 2002 statement, 
in which the veteran's boom operator instructor described the 
purported aircraft refueling episode and stated that the 
veteran had not used good judgment in the purported 
near-mishap.  Importantly, however, this fellow serviceman 
did not personally observe the purported near-collision of 
the two airplanes.  In fact, he specifically stated that the 
veteran had described the incident to him after it had 
purportedly occurred.  

In a February 2008 statement, the boom operator instructor 
again described the purported near-collision of the two 
airplanes during the refueling activities.  Once again, 
however, this fellow serviceman did not specifically state 
that he had personally observed the incident.  In fact, he 
admitted that the episode "was confided to . . . [him] 
shortly [there]after."  

In August 2004, the AMC asked the veteran to provide "as 
specific information as possible regarding . . . [his] 
purported in-service stressors, including corroborative 
evidence of their existence or sufficient detail, including 
dates, . . . [his] military unit(s) and duty assignment(s), 
pertinent locations, and the names of fellow service 
person(s) involved."  In particular, the AMC asked the 
veteran to provide such information regarding his "disclosed 
in-service stressors."  

Later in August 2004, the veteran submitted a statement in 
which he discussed his purported in-service stressors.  
Importantly, however, he failed to provide the details of 
such events as the AMC had asked.  In any event, the AMC 
submitted the veteran's information to the appropriate 
verifying agency.  In August 2006, the agency concluded that 
it was unable to research the veteran's purported in-service 
stressors due to the lack of specificity of such events.  The 
agency specifically stated that the current information that 
the veteran had provided was insufficient at that time to 
conducted a meaningful search.  

The Board acknowledges that, subsequently in March 2007, the 
veteran submitted another statement in which he again 
discussed his purported in-service stressors.  Again, 
however, he failed to provide the necessary specificity of 
these events.  

A review of the claims folder indicates that at no time 
during the current appeal has the veteran provided the 
requested specificity of his purported in-service stressors.  
As such, the Board finds that the veteran's description of 
his purported in-service stressors, as currently contained in 
the claims folder, is insufficient for any re-submission to 
the appropriate verification agency.  

As available evidence of record (including the service 
medical and personnel records) does not support any of the 
veteran's purported in-service stressors and as he has failed 
to provide specific information of his purported in-service 
stressors such that they could be verified, the Board finds 
that his claimed in-service stressors have not been 
corroborated.  In such circumstances, consideration of the 
third requirement for a grant of service connection for PTSD 
(concerning the existence of medical evidence of a link 
between current symptomatology and the claimed in-service 
stressor) is not necessary.  38 C.F.R. § 3.304(f) (2007).  
See also, Reonal v. Brown, 5 Vet. App. 458 (1993) (in which 
the Court stipulated that a medical opinion based on an 
inaccurate factual premise is not probative).  

In sum, there is no diagnosis of PTSD that is related to the 
veteran's claimed non-combat stressors.  The preponderance of 
the evidence is against the veteran's claim for service 
connection for PTSD, and the reasonable doubt doctrine is not 
for application.  See, 38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection claim for PTSD is denied.  



____________________________________________
SIMONE B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


